Citation Nr: 1507140	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  08-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.

7.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus.

8.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus.

9.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral pes planus.

10.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral pes planus.

11.  Entitlement to service connection for a depressive disorder, to include as secondary to service-connected bilateral pes planus.

12.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

13.  Entitlement to a total disability rating based on individual unemployability.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.  He had a subsequent period of unverified service in the Army Reserve from 1978 to 1995.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

During a November 2014 hearing before the Board, the Veteran raised the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of frostbite of the feet.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for hearing loss, tinnitus, left knee disorder, right knee disorder, low back disorder, left hip disorder, right hip disorder, and depression, and the claim for a total disability rating based on individual unemployability (TDIU) are addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  In a June 2008 unappealed rating decision, the RO denied the claim of service connection for tinnitus.  

2.  Evidence received since the RO's June 2008 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  In a September 2004 unappealed rating decision, the RO denied the claim of service connection for hypertension.  

4.  The evidence added to the record subsequent to the September 2004 rating decision is duplicative or cumulative of the evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of service connection for hypertension.

5.  In a June 2009 unappealed rating decision, the RO denied the claim of service connection for diabetes mellitus, to include as due to Agent Orange exposure.

6.  The evidence added to the record subsequent to the June 2009 rating decision is duplicative or cumulative of the evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  In the decision below, the Board is reopening the claim for service connection for a tinnitus and remanding the claim for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of this issue is necessary.

With respect to the hypertension and diabetes mellitus claims, the Veteran was provided the requisite notice prior to the prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service personnel and treatment records, as well as his post-service VA and private treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the evidence of record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board notes that new evidence, specifically a private medical record and portions of the Veteran's service personnel and treatment records, was received after the claims were last adjudicated in a July 2014 statement of the case and that the claims were not subsequently readjudicated.  As discussed further below, this most recently received evidence is not pertinent to the claims decided herein, however; rather, the evidence provides no probative information pertinent to the claims decided herein.  38 C.F.R. §§ 19.37, 20.1304.  Thus, readjudication is not needed.

VA is not required to provide a medical examination or opinion to a veteran or claimant seeking to reopen a previously and finally disallowed claim unless new and material has been presented.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); cf. Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raises a reasonable possibility of substantiating the claim).  The Veteran is not entitled to VA opinions for his hypertension and diabetes mellitus claims, as new and material evidence was not submitted and, as discussed further below, evidence submitted does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.  Shade, 24 Vet. App. at 116-18.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).


Tinnitus

In June 2008, the RO issued a rating decision that denied the Veteran's claim seeking service connection for tinnitus because there was no medical evidence showing that the disorder had been diagnosed or linked to his military service.  Although notified of this decision that same month, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  38 C.F.R. 3.156(b).  Under these circumstances, the June 2008 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

The evidence received since the RO's June 2008 rating decision includes an October 2011 VA examination report showing a diagnosis of tinnitus and an opinion regarding the etiology of the disorder.  The Board finds that this evidence is new and material, and combined with VA assistance, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  Consequently, the Board finds that the evidence submitted since the June 2008 rating decision is both new and material.  Thus, the claim is reopened.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Hypertension

The RO denied the Veteran's claim for service connection for hypertension in a September 2004 rating decision because the evidence did not show that the disorder was incurred in service or was diagnosed within a year of the Veteran's separation from the military.  The Veteran was notified of the decision in September 2004.  He did not file an appeal or submit additional evidence regarding this claim during the appeal period.  38 C.F.R. 3.156(b).  Therefore, the September 2004 is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302.  

At the time of the September 2004 rating decision, the evidence of record included the Veteran's available service treatment, which failed to show evidence of hypertension.  The record also included private and VA medical records showing evidence of hypertension since May 2003 and the subsequent treatment of the disorder.  

Evidence associated with the record since the September 2004 rating decision consists of the Veteran's request to reopen the previously denied claim and VA and private medical records showing continued treatment for his hypertension.  Additional service treatment and personnel records from the Veteran's period of active duty and reserves service have also been associated with the record.  

Having reviewed the foregoing evidence, the Board finds that new and material evidence has not been received to reopen the claim for service connection for hypertension.  

As an initial matter, the Board acknowledges that the evidence received since September 2004 includes service personnel and treatment records which were not before the RO at the time of the last final rating decision.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  In this case, the service treatment and personnel records are not considered relevant to the present claim, as these records do not include any documentation related to a hypertension diagnosis.   Therefore, reconsideration of the claim is not warranted.

At the time of the last final denial in September 2004, there was no medical evidence linking the Veteran's hypertension diagnosis to his active service or evidence showing that the disorder was diagnosed within a year of his separation from the military.  Evidence submitted since that time includes VA and private medical records showing treatment of disorder, but does not reflect a medical opinion relating his hypertension to his military service.  There remains no objective evidence indicating that the disorder was diagnosed soon after the Veteran's discharge.  While these treatment records are "new" in that these records were not previously associated with the record, they are not material because they do not tend to establish a previously unestablished fact, namely that hypertension is causally related to the Veteran's active service or had its onset within a year of his discharge.  To the extent that these records reflect ongoing complaints and treatment of the Veteran's hypertension, they are cumulative or redundant of previously considered evidence.  Despite the Veteran's assertions to the contrary, the medical evidence added to the record still does not suggest that his hypertension is related to his active service or that disorder was present soon after his separation.  Thus, the records received since the September 2004 rating decision do not raise a reasonable possibility of substantiating the claim. 

To the extent that the Veteran asserts that service connection is warranted for his hypertension, his lay statements in this regard are essentially cumulative of the statements that he submitted prior to the September 2004 rating decision.  He has not offered any new statements in support of the present claim or otherwise submitted lay evidence sufficient to reopen the previously denied claim for service connection.    

In sum, there is still no competent evidence that the claimed hypertension disorder is related to the Veteran's active service, or that the disorder had its onset soon thereafter.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claim is not in order.

In the absence of new and material evidence having been received, the claim for service connection for diabetes mellitus is not reopened.  Moreover, as new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Diabetes

The RO denied the Veteran's claim for service connection for diabetes mellitus due to Agent Orange exposure in a June 2009 rating decision on the basis that the medical evidence then of record did not show that the disorder had its onset in service, was otherwise related to service, or had its onset within a year of his separation from the military.  Additionally, the RO determined that there was no evidence indicating that the Veteran actually served in Vietnam to warrant presumptive service connection based on herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307, 3.309 (2014).  The Veteran was notified of the denial in June 2009, but did not appeal the June 2009 rating decision or submit evidence in support of the claim within a year of the denial.  Thus, the June 2009 rating decision became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302.  

At the time of the June 2009 rating decision, the evidence of record included the Veteran's service personnel and treatment records that were negative for evidence of diabetes mellitus in service or evidence that he served in Vietnam while on active duty.  VA treatment records dated through August 2008 were constructively of record and show that the Veteran's diabetes was first diagnosed that same year.  These records also document his reports that he was a Vietnam veteran and was exposed to Agent Orange.  The evidence also included private medical records reflecting his diabetes diagnosis and the Veteran's statement that service connection was warranted for the disorder due to in-service exposure to Agent Orange.  

The evidence of record at time of the June 2009 rating decision also showed that the RO requested information via the Personal Information Exchange System (PIES) in an attempt to verify the Veteran's claimed service in Vietnam.  A PIES response received in February 2009 reflects that there was "no records of exposure to herbicides" in the Veteran's case.  In May 2009, the RO received a PIES response indicating that "there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam."

The Veteran filed the claim to reopen the issue current on appeal in March 2013 and made no statements in support of this claim, other than asserting that service connection was warranted for his diabetes mellitus.

Since the June 2009 rating decision, the Veteran's private and VA medical records have been obtained and reflect additional treatment for his diabetes.  Additional service treatment and personnel records were also obtained.  These records do not show evidence of service in Vietnam, exposure to herbicides, or reported symptomatology or clinical findings related to diabetes mellitus during the Veteran's activity duty service.  

The Board finds that new and material evidence has not been received to reopen the previously denied claim for service connection for diabetes mellitus.  

In reaching this decision, the Board acknowledges that service treatment and personnel records that existed and had not been associated with the claims file at the time of the June 2009 rating decision are now associated with the record.  Nevertheless, reconsideration of the diabetes mellitus claim is not warranted because the newly associated service records are not relevant.  38 C.F.R. § 3.156(c).  The Veteran's newly obtained service records do not document any in-service diabetes mellitus, nor do they demonstrate that the Veteran was exposed to any qualifying herbicide agent during service, or is presumed to have been so exposed.   Essentially, these records are silent for evidence of diabetes, service in Vietnam, or exposure to herbicidal agents.  As such, the additional service records do not include any evidence which is relevant to the Veteran's claim. 

The evidence associated with the record since the June 2009 rating decision primarily consists of the Veteran's VA and private medical records.  This evidence shows treatment for diabetes mellitus, but does not speak to the onset of the disorder or its etiological relationship to the Veteran's military service.  The Board finds that this evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, the Veteran's original claim was denied because there was no evidence indicating that his diabetes mellitus had its onset during or soon after his military or that the disorder was otherwise related to any in-service occurrence.  Reports demonstrating recent treatment for diabetes mellitus, without more, do not pertain to the bases for the original denial of the claim.  Consequently, while this evidence is new, as it has not been previously submitted to VA for consideration, the Board finds that it is not material.   As such, this evidence is not sufficient to warrant reopening the claim for service connection for diabetes mellitus.

To the extent that the Veteran asserts that service connection is warranted for his diabetes mellitus, his lay statements in this regard are essentially cumulative of the statements that he submitted prior to the June 2009 rating decision.  He has not offered any new statements in support of the present claim or otherwise submitted lay evidence sufficient to reopen the previously denied claim for service connection.    

Based on the above, the Board finds new and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus.  Moreover, as new and material evidence to reopen his finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and to that extent only, the claim is granted.

New and material evidence having not been received, reopening of the claim of entitlement to service connection for hypertension is denied.

New and material evidence having not been received, reopening of the claim of entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure, is denied.


REMAND

Bilateral Hearing Loss and Tinnitus Claims

The Veteran seeks service connection for bilateral hearing loss and tinnitus due to noise exposure during his active duty service and during his service in the Army Reserve with an infantry unit.

A review of the record indicates that additional development is warranted with respect to these claims in an attempt to verify the nature and dates of the Veteran's reserve service.  Pursuant to a May 2010 remand, the RO undertook appropriate action in an attempt to determine the exact dates of the Veteran's periods of active duty, active duty for training, and inactive duty for training during his service with the Army Reserve from 1978 to 1995.  Although the RO obtained portions of the Veteran's service personnel records as a result of these efforts (including the Veteran's retirement points statement dated in November 2011, and Estimated Earnings During Military Service statement for the periods from 1975 to 1995, and an August 1986 earning and leave statement), the RO determined in July 2014 that all efforts to obtain information that would verify the Veteran's actual periods of active duty, active duty for training, and active duty special work cannot be located and are therefore unavailable for review.  In so doing, the RO relayed that it had contacted the 95th Training Division (IET) and the U.S. Army Human Resources in February 2014 in an attempt to obtain this evidence, but received no response.  The RO determined that all efforts to obtain this information had been exhausted and further attempts in this regard would be unsuccessful and notified the Veteran of these circumstances in July 2014.  

Thereafter, in August and September of 2014, additional service personnel and treatment records dated during the Veteran's active duty and reserve service were included in the evidence of record.  Due to this most recent acquisition of the Veteran's service records, and in light of the lack of response from some of the requested sources, it is uncertain whether all available information regarding the Veteran's reserve service has been obtained.  Thus, the RO must engage in additional attempts to verify the nature and dates of the Veteran's service in the Army Reserves from 1978 to 1995.   

A remand is also needed with respect to these claims as not all of the Veteran's pertinent medical records have been obtained.  During a November 2014 hearing before the Board, the Veteran testified that he underwent hearing assessments following his separation from active duty in connection with his employment at the Red River Army Depot from 1978 to approximately 1998.  VA has not made any attempts to obtain the records of any audiological assessments associated with the Veteran's post-service employment.  As these records are pertinent to the claim on appeal, the claim must be remanded so that the RO can undertake appropriate action to obtain this evidence.  38 U.S.C.A. § 5103A(c).

Bilateral Knee, Bilateral Hip, and Low Back Disorders

The Veteran seeks service connection for bilateral knee, bilateral hip, and low back disorders that he claims are caused or aggravated by his service-connected bilateral pes planus disability.  While he does not explicitly claim that any of these disorders began during his military service, service treatment records dated during his active duty service document his reports of right knee and low back symptomatology in August 1976 and June 1975, respectively.  Thus, the record has raised the argument of whether the claimed disorders were incurred in or are otherwise related to his period of active duty service.  

In April 2012, the Veteran underwent VA examinations with respect to the claimed orthopedic disorders, which revealed pertinent diagnoses and clinical findings of arthritis of both knees, bilateral hip arthritis, and degenerative joint disease of the lumbosacral spine.  Following a review of the evidence of record, the examiner commented that there was no evidence of chronic back, knee, or hip problems since service until after the Veteran had worked for many years as a truck driver and security guard.  The examiner then relayed that there is "no medical literature or documentation provided to nexus flat feet and mild arthritis of his joints and back."  According to the examiner, the Veteran's arthritis was "just as likely" due to normal aging and his occupation, including his "20 years in service as a drill sergeant."  The examiner concluded that the Veteran's arthritis was not because of his flat feet.    

The Board finds that the April 2012 examination report is inadequate with which to decide the Veteran's bilateral knee, bilateral hip, and low back disorder claims.  
The report is initially flawed in that the examiner failed to comment or offer an opinion as to whether the Veteran's right knee and low back diagnoses are related to in-service symptomatology documented in the service treatment records.  The examiner also did not specifically opine as to whether the knees, hips, and low back diagnoses were aggravated by the Veteran's service-connected pes planus.  Finally, although the examiner appears to relate the Veteran's arthritis disabilities, in part, to his service in the Army reserves as a drill instructor, this opinion is based on an inaccurate factual premise.  While the Veteran's service personnel records show that he served as a drill instructor, he served in this capacity for only nine years.  In this regard, the Board notes that some of the Veteran's service personnel records reflecting the nature of his service in the Army reserves were not associated with the record until after the April 2012 examination.  Therefore, not only is the VA examiner's review of the pertinent evidence of record inaccurate, it is also incomplete.  Given these deficiencies, a remand is warranted in order to afford the Veteran additional VA examinations and obtain adequate opinions that take in into consideration all of the evidence pertinent to the knee, hip, and low back claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

A Depressive Disorder

Regarding the claim for entitlement to service connection for a depressive disorder, the Veteran asserts that service connection is warranted for depression as secondary to his service-connected bilateral pes planus.  

Although the Veteran underwent a VA mental disorder examination in April 2012, it is unclear from the medical evidence whether he currently has depression related to his service-connected disability.  While his VA treatment records dated from September 2008 show treatment for psychiatric conditions that include diagnosed depression, the April 2012 VA examination report reflects the examiner's determination that the Veteran had "no mental disorder diagnosis."  The examiner made no attempt to reconcile this medical evidence.  Instead, the examiner opined, based on an interview of the Veteran and review of the records, that the Veteran did not meet the criteria for depression secondary to pes planus.  In support of this opinion, the examiner acknowledged that the Veteran received treatment for depression but stated that this disorder was not noted as "being linked to any chronic pain in treatment notes."  The Board finds this opinion to be internally inconsistent with the examiner's prior statement indicating that the Veteran did not have a diagnosed mental disorder.  Moreover, it is unclear whether the April 2012 examination reflects an accurate psychiatric assessment of the Veteran, as the examiner made no mention of whether the Veteran experienced any psychiatric symptoms and did not note the Veteran's account regarding the onset and progression of the claimed disorder.  Thus, the April 2012 VA examination report is inadequate with which to reach a decision as to this claim.  Accordingly, the claim must be remanded so that the Veteran can be afforded an additional examination to determine the nature and etiology of the claimed disorder.

Increased Rating for Bilateral Pes Planus

The record reflects that the Veteran has not been afforded a VA examination to assess the severity of his bilateral pes planus since he filed the present claim for an increased rating in March 2012.  Moreover, the VA and private treatment records dated during the period of the claim do not include any objective assessments of the Veteran's feet suitable for rating purposes.  As the medical evidence is inadequate with which to evaluate of his pes planus, the Veteran must be afforded a VA examination to determine the severity and manifestations of his service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4).

TDIU

As for the Veteran's remaining claim, the Board finds that the claim for a TDIU is inextricably intertwined with the service connection and increased rating claims, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other.).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include the records of any audiological assessments associated with his civilian employment at the Red River Army Depot.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must contact all appropriate facilities, to include the records repository for all of the Veteran's Army Reserve units, and request information that verify the Veteran's specific dates of reserve service, to include all periods of active duty, active duty for training, and inactive duty for training.  The RO must also request any and all service treatment and personnel records for the period of the Veteran's reserve service that have not yet been obtained.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate examination to determine the nature and etiology of his current bilateral knee, bilateral hip, and low back disorders.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail. 

Based on the clinical examination, the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to opine whether any currently or previously diagnosed knee, hip, or low back disorder was incurred in service or is otherwise due to his military service, to include any pertinent symptomatology documented in his service treatment records.  For all knee, hip, and low back disorders that are not found to be related to service, the examiner must opine whether the current or previously diagnosed disorder was caused or aggravated by his service-connected bilateral pes planus disability.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must also be afforded a VA examination by an examiner who has not previous examined the Veteran to determine the nature and etiology of his claimed depressive disorder.  The Veteran's entire electronic file must be made available to the VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner must provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status. 

Following a review of the record, and with consideration of the Veteran's statements regarding the onset and progression of his psychiatric symptomatology, the examiner must opine as to whether any degree of the Veteran's currently or previously diagnosed psychiatric disorder was caused or aggravated by his pes planus disability.

The examiner must provide a complete rationale for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected bilateral pes planus disability.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct a full clinical evaluation of the Veteran's bilateral foot symptomatology, and indicate whether any of the following findings are present:  weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  If any of the above-mentioned findings are negative, the examiner must so state.

5.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


